J-A14027-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ALHAJI BAKARIE SARR-DAFFEE

                            Appellant                No. 1851 MDA 2014


            Appeal from the Judgment of Sentence August 21, 2014
                In the Court of Common Pleas of Berks County
             Criminal Division at No(s): CP-06-CR-0004420-2013


BEFORE: BENDER, P.J.E., JENKINS, J., and STRASSBURGER, J.*

MEMORANDUM BY JENKINS, J.:                                 FILED MAY 22, 2015

        Appellant Alhaji Bakarie Sarr-Daffee appeals from the judgment of

sentence entered in the Berks County Court of Common Pleas following his

jury trial convictions for robbery,1 theft by unlawful taking or disposition,2

receiving stolen property,3 resisting arrest or other law enforcement,4 and

false identification to law enforcement authorities.5 We affirm.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. §§ 3701(a)(1)(ii), and (vi).
2
    18 Pa.C.S. § 3921(a).
3
    18 Pa.C.S. § 3925(a).
4
    18 Pa.C.S. § 5104.
5
    18 Pa.C.S. § 4914.
J-A14027-15



      The relevant facts and procedural history of this appeal are as follows.

On August 21, 2013, at approximately 2:00 p.m., Appellant entered the

Riverfront Federal Credit Union bank, located on South 4th Street in Reading,

Pennsylvania.   N.T., 3/7/14, at 4-5.   Appellant approached pregnant bank

teller Samantha Dix and handed her a note that demanded she give him “all

the money” because he had a gun.         Id. at 5-6.   Dix gave Appellant the

contents of her register, later determined to be $2,200.00.     Id. at 7, 21.

Appellant asked Dix if that was all of the money, Dix told Appellant that it

was, and Appellant left the bank.     Id. at 7.    Dix then pressed the panic

button to alert police of the robbery. Id. at 8.

      Officer Wilfredo Ramirez of the City of Reading Police Department

responded to the radio call and arrived at the bank approximately one-to-

two minutes after Dix pushed the panic button. N.T., 3/7/14, at 34-36. Dix

provided the following description of Appellant: a dark-skinned black male

with “craters on his face” wearing a dark sweater, polarized sunglasses, and

a dark colored baseball hat with white lettering. Id. at 37-38, 59. On his

way to the bank, Officer Ramirez had noticed a black male wearing a dark

colored baseball hat with white lettering, about a block away from the bank.

Id. at 38. He left the bank to search for Appellant and broadcasted over the

police radio that he had seen a black male who fit Appellant’s description

walking north on Wood Street. Id. at 39.

      Officer James Thomas reported to the area, having heard Officer

Ramirez’s broadcast and the description of Appellant as a “black male, dark

                                     -2-
J-A14027-15



skinned” with “craters on his face.” Id. at 59. While he was driving to the

area in his patrol car, Officer Thomas noticed a black male walking north on

5th Street.   Id. at 60. The male, later identified as Appellant, turned and

looked at Officer Thomas about four or five times as the officer sat in his

patrol car waiting for a stoplight to turn green. Id. Just as Officer Thomas

was about to pass Appellant, Appellant turned abruptly and began to walk

south on 5th Street.    Id.   Officer Thomas turned his vehicle around and

parked about 20 feet behind Appellant, who was still walking quickly. Id. at

61. Officer Thomas followed Appellant and said, “Excuse me, can I talk to

you?” Id. When Appellant turned toward Officer Thomas to respond, Officer

Thomas noticed bumps on Appellant’s face and neck.       Id.   Appellant told

Officer Thomas that he did not want to talk to him and proceeded to walk

quickly away from him. Id.

      Officer Thomas continued to follow Appellant and verbally attempted to

get him to stop to talk with him regarding a bank robbery.        Id. at 62.

Appellant again stated that he did not want to speak with the officer and

continued to walk away. Id. When Officer Thomas caught up to Appellant,

Appellant started to run. Id. Officer Thomas then tried to grab Appellant’s

arm to stop him, but Appellant pushed the officer away and refused orders

to stop and get on the ground. Id. at 64. Eventually, four or five officers

managed to stop Appellant. Id.

      Police detained Appellant until Dix arrived to identify him.      N.T.,

3/7/14, at 72, 90.     Dix could not immediately identify Appellant, so the

                                    -3-
J-A14027-15



police moved him closer so that he was within a few feet from her. Id. at

90-91. Dix noted that Appellant was no longer wearing black clothing, a hat

or sunglasses. Id. at 90. After she “had him put the sunglasses on,” 6 Dix

made a positive identification of Appellant, noting that he appeared to have

the same acne as the person who robbed her.                 Id. at 11, 91.    The

identification took place approximately twenty minutes after the initial radio

broadcast of Appellant’s description.7 Id. at 72.

       After Dix identified Appellant, Officer Ramirez searched Appellant for

weapons and found $2,200.00 in his pocket. Id. at 44.

       On February 7, 2014, Appellant filed an omnibus pretrial motion, which

included a motion to suppress evidence and a motion to suppress out-of-

court identification. On May 14, 2014, after a hearing on May 7, 2014, the

court denied Appellant’s motion.          Additionally, on July 2, 2014, Appellant



____________________________________________


6
  After Dix pointed out that Appellant was not wearing sunglasses, as he had
been during the robbery, police officers placed a pair of sunglasses on
Appellant. N.T., 3/7/14, at 11. The sunglasses belonged to Officer Ryan
Smith, who helped apprehend Appellant. Id. at 96-98. The sunglasses
were broken during the apprehension and laying on the sidewalk when other
officers placed them on Appellant. Id. at 98. Officer Smith was nearby on
the sidewalk with a group of officers during the identification when he
realized that his sunglasses were not in his pocket but on Appellant’s face.
Id.
7
  Dix identified Appellant again at the omnibus pretrial hearing on March 7,
2014 and based her identification on her memory of seeing him at her bank
teller window. N.T., 3/7/14, at 19.



                                           -4-
J-A14027-15



filed a motion for release pursuant to Pa.R.Crim.P. 600, which the court

denied on July 15, 2014.

       On July 17, 2014, a jury convicted Appellant of the aforementioned

charges.     On August 29, 2014, the court sentenced him to 6-15 years’

imprisonment for robbery and 1-2 years’ imprisonment, consecutive, for

resisting arrest or other law enforcement.8          On September 2, 2014,

Appellant timely filed post-sentence motions, which the court denied on

October 7, 2014, after conducting a hearing on October 3, 2014.              On

November 3, 2014, Appellant filed a notice of appeal.          The same day, the

court ordered Appellant to file a concise statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(b), and he timely complied on

November 20, 2014.

       Appellant raises the following issues for our review.

           1. DID THE TRIAL COURT ERR IN DENYING APPELLANT’S
           MOTION TO SUPPRESS PHYSICAL EVIDENCE AS: (A)
           THERE WAS AN INSUFFICIENT DESCRIPTION OF THE
           ASSAILANT       TO      SUPPORT        REASONABLE
           SUSPICION/PROBABLE     CAUSE     JUSTIFYING    AN
           INVESTIGATIVE DETENTION/ARREST OF ANY PERSON LET
           ALONE APPELLANT AND/OR (B) THE APPELLANT DID NOT
           SUFFICIENTLY MATCH THE DESCRIPTION OF THE
           ASSAILANT THAT WAS PROVIDED SO AS TO SUPPORT
           REASONABLE SUSPICION/PROBABLE CAUSE JUSTIFYING
           HIS INVESTIGATIVE DETENTION/ARREST?


____________________________________________


8
  The trial court imposed no further penalties on Appellant’s remaining
convictions and granted him 365 days credit for time served.



                                           -5-
J-A14027-15


         2. DID THE TRIAL COURT ERR IN DENYING APPELLANT[’]S
         MOTION    TO    SUPPRESS   THE   OUT   OF    COURT
         IDENTIFICATION OF THE APPELLANT MADE BY SAMANTHA
         DIX AS THE IDENTIFICATION WAS MADE BASED ON A
         PAIR OF SUNGLASSES THAT ACTUALLY BELONGED TO A
         POLICE OFFICER WHO PLACED THEM ON THE APPELLANT
         WHO WAS CLEARLY IN POLICE CUSTODY DURING A
         SHOW-UP AS WELL AS ANY IN COURT IDENTIFICATION AS
         SUCH WAS TAINTED BY THE SAID OVERLY SUGGESTIVE
         OUT-OF-COURT IDENTIFICATION?

         3. DID THE TRIAL COURT [ERR] IN DENYING APPELLANT’S
         RULE 600 FOR RELEASE ON NOMINAL BAIL AS 180 DAYS
         NOT ATTRIBUTABLE TO THE APPELLANT HAD ELAPSED
         SINCE THE FILING OF THE CRIMINAL COMPLAINT PRIOR
         TO TRIAL AND THIS ISSUE IS ONE CAPABLE OF
         REPETITION AND LIKELY TO EVADE REVIEW?

Appellant’s Brief at 10-11.

      In his first issue, Appellant challenges the court’s denial of his motion

to suppress evidence. Appellant argues the police did not have reasonable

suspicion or probable cause to warrant an investigative detention of his

person. He claims the description upon which the police acted was vague

and generic, and that it did not fit Appellant’s description when they

apprehended him.     Appellant concludes that the seizure of his person was

unconstitutional, and that any evidence flowing from that seizure, including

the cash seized from his person and the out-of-court identification must be

suppressed. We disagree.

      Our standard of review for a trial court’s denial of a suppression

motion is as follows:

         In addressing a challenge to a trial court’s denial of a
         suppression motion we are limited to determining whether

                                     -6-
J-A14027-15


         the factual findings are supported by the record and
         whether the legal conclusions drawn from those facts are
         correct.   Since the Commonwealth prevailed in the
         suppression court, we may consider only the evidence of
         the Commonwealth and so much of the evidence for the
         defense as remains uncontradicted when read in the
         context of the record as a whole. Where the record
         supports the factual findings of the trial court, we are
         bound by those facts and may reverse only if the legal
         conclusions drawn therefrom are in error.

Commonwealth v. Cauley, 10 A.3d 321, 325 (Pa.Super.2010) (quoting

Commonwealth v. Bomar, 826 A.2d 831, 842 (Pa.2003)). “Our standard

of review is restricted to establishing whether the record supports the

suppression court’s factual findings; however, we maintain de novo review

over the suppression court’s legal conclusions.”        Commonwealth v.

Guzman, 44 A.3d 688, 692 (Pa.Super.2012) (citation omitted).

      Pennsylvania recognizes three types of interactions between police

officers and citizens.   Commonwealth v. Stevenson, 832 A.2d 1123,

1126-27, (Pa.Super.2003). “Interaction between citizens and police officers,

under search and seizure law, is varied and requires different levels of

justification depending upon the nature of the interaction and whether or not

the citizen is detained.” Id.

         The first category, a mere encounter or request for
         information, does not need to be supported by any level of
         suspicion, and does not carry any official compulsion to
         stop or respond. The second category, an investigative
         detention, derives from Terry v. Ohio, 392 U.S. 1, 88
S. Ct. 1868, 20 L. Ed. 2d 889 (1968) and its progeny: such a
         detention is lawful if supported by reasonable suspicion
         because, although it subjects a suspect to a stop and a
         period of detention, it does not involve such coercive

                                    -7-
J-A14027-15


        conditions as to constitute the functional equivalent of an
        arrest.    The final category, the arrest or custodial
        detention, must be supported by probable cause.

Commonwealth v. Gonzalez, 979 A.2d 879, 884 (Pa.Super.2009) (quoting

Commonwealth v. Moyer, 954 A.2d 659, 663 (Pa.Super.2008) (en banc)

(quoting Commonwealth v. Smith, 836 A.2d 5, 10 (Pa.2003))).

        A “mere encounter” can be any formal or informal
        interaction between an officer and a citizen, but will
        normally be an inquiry by the officer of a citizen. The
        hallmark of this interaction is that it carries no official
        compulsion to stop or respond.

        In contrast, an “investigative detention,” by implication,
        carries an official compulsion to stop and respond, but the
        detention is temporary, unless it results in the formation of
        probable cause for arrest, and does not possess the
        coercive conditions consistent with a formal arrest. Since
        this interaction has elements of official compulsion it
        requires “reasonable suspicion” of unlawful activity. In
        further contrast, a custodial detention occurs when the
        nature, duration and conditions of an investigative
        detention become so coercive as to be, practically
        speaking, the functional equivalent of an arrest.

Stevenson, 832 A.2d at 1127-29.

     We analyze whether a “mere encounter” has risen to the level of an

“investigative detention” under the following standard:

        To guide the crucial inquiry as to whether or not a seizure
        has been effected, the United States Supreme Court has
        devised an objective test entailing a determination of
        whether, in view of all surrounding circumstances, a
        reasonable person would have believed that he was free to
        leave.   In evaluating the circumstances, the focus is
        directed toward whether, by means of physical force or
        show of authority, the citizen-subject’s movement has in
        some way been restrained. In making this determination,
        courts must apply the totality-of-the-circumstances

                                    -8-
J-A14027-15


         approach, with no single factor dictating the ultimate
         conclusion as to whether a seizure has occurred.

Commonwealth v. Downey, 39 A.3d 401, 405 (Pa.Super.2012), appeal

denied, 50 A.3d 124 (Pa.2012) (quoting Commonwealth v. Coleman, 19
A.3d 1111, 1116 (Pa.Super.2011)).

      “Police must have reasonable suspicion that a person seized is

engaged in unlawful activity before subjecting that person to an investigative

detention.”      Commonwealth v. Goldsborough, 31 A.3d 299, 306

(Pa.Super.2011),    appeal   denied,    49 A.3d 442    (Pa.2012)   (quoting

Commonwealth v. Cottman, 764 A.2d 595 (Pa.Super.2000)).

         Reasonable suspicion exists only where the officer is able
         to articulate specific observations which, in conjunction
         with    reasonable     inferences  derived    from    those
         observations, led him reasonably to conclude, in light of
         his experience, that criminal activity was afoot and that
         the person he stopped was involved in that activity.
         Therefore, the fundamental inquiry of a reviewing court
         must be an objective one, namely, whether the facts
         available to the officer at the moment of intrusion warrant
         a [person] of reasonable caution in the belief that the
         action taken was appropriate.

Id.   (quoting    Commonwealth         v.    Jones,    874 A.2d 108,   116

(Pa.Super.2005) (internal citations and quotation marks omitted)).

      Police must have probable cause that a person is engaged in criminal

activity before subjecting that person to an arrest or “custodial detention.”

Goldsborough, 31 A.3d at 306.

         Probable cause is made out when the facts and
         circumstances which are within the knowledge of the
         officer at the time of the arrest, and of which he has

                                       -9-
J-A14027-15


         reasonably trustworthy information, are sufficient to
         warrant a [person] of reasonable caution in the belief that
         the suspect has committed or is committing a crime. The
         question we ask is not whether the officer’s belief was
         correct or more likely true than false. Rather, we require
         only a probability, and not a prima facie showing, of
         criminal activity. In determining whether probable cause
         exists, we apply a totality of the circumstances test.

Id. (quoting Commonwealth v. Williams, 2 A.3d 611 (Pa.Super.2010) (en

banc), appeal denied, 19 A.3d 1051 (Pa.2011)) (internal citations and

quotation marks omitted) (emphasis in original).

         The key difference between an investigative detention and
         a custodial one is that the latter involves such coercive
         conditions as to constitute the functional equivalent of an
         arrest. In determining whether an encounter with the
         police is custodial, the standard is an objective one, with
         due consideration given to the reasonable impression
         conveyed to the person interrogated rather than the
         strictly subjective view of the troopers or the person being
         seized and must be determined with reference to the
         totality of the circumstances.

Commonwealth v. Pakacki, 901 A.2d 983, 987-88 (Pa.2006) (internal

citations omitted).

         The court considers the totality of the circumstances to
         determine if an encounter is investigatory or custodial, but
         the following factors are specifically considered: the basis
         for the detention; the duration; the location; whether the
         suspect was transported against his will, how far, and why;
         whether restraints were used; the show, threat or use of
         force; and the methods of investigation used to confirm or
         dispel suspicions.

Goldsborough, supra at 306 (quoting Commonwealth v. Teeter, 961
A.2d 890, 899 (Pa.Super.2008)).




                                    - 10 -
J-A14027-15


     Instantly, the interaction between Officer Thomas and Appellant began

as a mere encounter. Officer Thomas was operating his police vehicle and

looking for a bank robber who matched the description of a dark-skinned

black male with “craters” on his face wearing certain articles of clothing

when he saw Appellant.    He noticed Appellant glance at him four or five

times while he was stopped at a red light.    Officer Thomas then noticed

Appellant abruptly turn around when he drove his police vehicle beside him.

Officer Thomas got out of his police vehicle and called out to Appellant,

requesting to speak with him.    When Officer Thomas asked Appellant to

speak with him, a reasonable person would have felt free to leave, as

Appellant obviously did because he told the officer that he did not wish to

speak with him and continued to walk away.     See Downey, supra.      The

level of interaction was therefore a mere encounter, and Officer Thomas did

not need any suspicion to make a request for information. See Gonzalez,

supra.

     When Appellant turned around and said that he did not wish to speak,

Officer Thomas observed the bumps on Appellant’s face.       At this point,

Officer Thomas obtained reasonable suspicion to subject Appellant to an

investigative detention. Officer Thomas observed Appellant within blocks of

the bank where a robbery had occurred only minutes earlier.       Although

Appellant was not wearing the same hat, sunglasses, or jacket, he was a

dark-skinned black male with severe acne on his face and neck, matching


                                  - 11 -
J-A14027-15


key components of the description radioed to Officer Thomas. These facts,

along with Appellant’s nervous behavior, furnished reasonable suspicion that

Appellant was the bank robber and authorized Officer Thomas to detain him

for further investigation. See Goldsborough, supra. The police properly

detained Appellant for less than twenty minutes, without transporting him to

another area, while awaiting Dix’s arrival for identification purposes.       See

Goldsborough, supra.

      When Dix identified Appellant, the police had probable cause to arrest

him. Upon patting him down for weapons, the police discovered the money

in Appellant’s pocket. Because the record supports the trial court’s factual

findings, and the legal conclusions drawn from those facts are correct, we

hold that the court properly denied Appellant’s suppression motion.

      In his second issue, Appellant argues Dix made the out-of-court

identification under suggestive and tainted circumstances.        He claims that

Dix’s identification of him was not reliable because police transported Dix to

him while he was surrounded by police officers.            Additionally, Appellant

contends that because police officers placed sunglasses on him to aid Dix in

identification, the admission of Dix’s out-of-court identification into evidence

violated his due process rights.          Further, Appellant contends that the

subsequent    in-court   identification    was   tainted   by   the   out-of-court

identification and should also be suppressed. Again, we disagree.

         In reviewing the propriety of identification evidence, the
         central inquiry is whether, under the totality of the

                                     - 12 -
J-A14027-15


         circumstances, the identification was reliable. The purpose
         of a “one on one” identification is to enhance reliability by
         reducing the time elapsed after the commission of the
         crime. Suggestiveness in the identification process is but
         one factor to be considered in determining the admissibility
         of such evidence and will not warrant exclusion absent
         other factors. As this Court has explained, the following
         factors are to be considered in determining the propriety of
         admitting identification evidence: the opportunity of the
         witness to view the perpetrator at the time of the crime,
         the witness’ degree of attention, the accuracy of his prior
         description of the perpetrator, the level of certainty
         demonstrated at the confrontation, and the time between
         the crime and confrontation. The corrupting effect of the
         suggestive identification, if any, must be weighed against
         these factors. Absent some special element of unfairness,
         a prompt “one on one” identification is not so suggestive
         as to give rise to an irreparable likelihood of
         misidentification.

Commonwealth v. Kearney, 92 A.3d 51, 65 (Pa.Super.2014), appeal

denied, 101 A.3d 102 (Pa.2014).

      Here, Dix viewed Appellant from the bank window when he committed

the robbery. He was standing only feet away from her while she gathered

the money in her register and while she assured him that it was all of the

money. The encounter was brief, but she was very alert because she feared

for her life and the life of her unborn child. Less than twenty minutes later,

she identified Appellant on the street. Concededly, Dix identified Appellant

while he was in police custody and after she asked the police to put

sunglasses on him, which she admitted made it easier for her to identify

him. Nevertheless, she made the identification based on Appellant’s facial

features that she could see at the time of the robbery, especially his acne.



                                    - 13 -
J-A14027-15


Upon viewing Appellant again, in close proximity, Dix was certain that

Appellant was the man who robbed her.              Any corrupting effect of the

sunglasses and the police presence is outweighed by the other indicia of

reliability. Further, Dix testified that her subsequent in-court identification

was based on her memory of Appellant when he robbed the bank.

      After considering the factors, the trial court reasoned:

         [B]ased on these factors, [Dix’s] identification of
         [Appellant] at the out-of court identification is reliable. In
         addition, even if the pretrial identification procedures
         contained some element of suggestiveness, this [c]ourt
         finds the circumstances surrounding the encounter
         provided an independent basis for [Dix’s] subsequent in[-]
         court identifications of [Appellant.]

Trial Court Opinion, filed December 2, 2014, at 14. The trial court’s findings

are supported by the record and its legal conclusions are correct.

      In his third issue, Appellant argues the court erred by denying his Rule

600 motion. Appellant claims the trial court miscalculated the delay period

by 18 days, and that his actual delay period of 186 days entitled him to

nominal bail because it was six days past the period for a speedy trial,

pursuant to Pa.R.Crim.P. 600. This issue merits no relief.

      Rule 600 provides, in pertinent part:

         Rule 600. Prompt Trial

                                  *     *      *

         (B) Pretrial Incarceration




                                      - 14 -
J-A14027-15


       Except in cases in which the defendant is not entitled to
       release on bail as provided by law, no defendant shall be
       held in pretrial incarceration in excess of

       (1) 180 days from the date on which the complaint is filed;

                               *     *      *

       (C) Computation of Time

                               *     *      *

       (2) For purposes of paragraph (B), only periods of delay
       caused by the defendant shall be excluded from the
       computation of the length of time of any pretrial
       incarceration. Any other periods of delay shall be included
       in the computation.

       (3)(a) When a judge or issuing authority grants or denies a
       continuance:

          (i) the issuing authority shall record the identity of
          the party requesting the continuance and the
          reasons for granting or denying the continuance; and

          (ii) the judge shall record the identity of the party
          requesting the continuance and the reasons for
          granting or denying the continuance. The judge also
          shall record to which party the period of delay
          caused by the continuance shall be attributed, and
          whether the time will be included in or excluded from
          the computation of the time within which trial must
          commence in accordance with this rule.

                               *     *      *

       (D) Remedies

                               *     *      *

       (2) Except in cases in which the defendant is not entitled
       to release on bail as provided by law, when a defendant is
       held in pretrial incarceration beyond the time set forth in
       paragraph (B), at any time before trial, the defendant’s

                                   - 15 -
J-A14027-15


        attorney, or the defendant if unrepresented, may file a
        written motion requesting that the defendant be released
        immediately on nominal bail subject to any nonmonetary
        conditions of bail imposed by the court as permitted by
        law. A copy of the motion shall be served on the attorney
        for the Commonwealth concurrently with filing. The judge
        shall conduct a hearing on the motion.

Pa.R.Crim.P. 600.

     In evaluating Rule 600 issues, we recognize the following principles:

        In evaluating Rule 600 issues, our standard of review of a
        trial court’s decision is whether the trial court abused its
        discretion. Judicial discretion requires action in conformity
        with law, upon facts and circumstances judicially before
        the court, after hearing and due consideration. An abuse
        of discretion is not merely an error of judgment, but if in
        reaching a conclusion the law is overridden or misapplied
        or the judgment exercised is manifestly unreasonable, or
        the result of partiality, prejudice, bias, or ill will, as shown
        by the evidence or the record, discretion is abused.

        The proper scope of review…is limited to the evidence on
        the record of the Rule 600 evidentiary hearing, and the
        findings of the trial court. An appellate court must view
        the facts in the light most favorable to the prevailing party.

        Additionally, when considering the trial court’s ruling, this
        Court is not permitted to ignore the dual purpose behind
        Rule 600.      Rule 600 serves two equally important
        functions: (1) the protection of the accused’s speedy trial
        rights, and (2) the protection of society. In determining
        whether an accused’s right to a speedy trial has been
        violated, consideration must be given to society’s right to
        effective prosecution of criminal cases, both to restrain
        those guilty of crime and to deter those contemplating it.
        However, the administrative mandate of Rule 600 was not
        designed to insulate the criminally accused from good faith
        prosecution    delayed    through     no   fault    of    the
        Commonwealth.

        So long as there has been no misconduct on the part of
        the Commonwealth in an effort to evade the fundamental

                                    - 16 -
J-A14027-15


          speedy trial rights of an accused, Rule 600 must be
          construed in a manner consistent with society’s right to
          punish and deter crime. In considering these matters…,
          courts must carefully factor into the ultimate equation not
          only the prerogatives of the individual accused, but the
          collective right of the community to vigorous law
          enforcement as well.

Commonwealth v. Tickel, 2 A.3d 1229, 1233 (Pa.Super.2010), appeal

denied, 23 A.3d 541 (Pa.2011) (internal citations omitted).

        Appellant concedes that all of the trial court’s time calculations are

correct except for the continuance from December 19, 2013 to January 7,

2014.     See Appellant’s Brief at 37.             Appellant’s counsel requested a

continuance to review discovery on these dates.                 Although Appellant

contends he only requested the continuance because the Commonwealth

failed to produce discovery before December 18, 2013, this time period is

still attributable to Appellant because he requested the continuance. We see

no misconduct on the part of the Commonwealth in an effort to evade

Appellant’s fundamental speedy trial rights. See Tickel, supra. Thus, the

trial court did not abuse its discretion in denying Appellant’s Rule 600 motion

for release on nominal bail.9



____________________________________________


9
  Further, because the court granted Appellant credit for all time served,
including the six days Appellant alleges were improper, this issue is moot.
See Commonwealth v. Sloan, 907 A.2d 460, 465 (Pa.2006) (“[g]enerally,
a case will be dismissed if at any stage of the judicial process it is rendered
moot.”).



                                          - 17 -
J-A14027-15


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/22/2015




                                 - 18 -